*174On authority of Cincinnati Bell Tel. Co. v. Straley (1988), 40 Ohio St. 3d 372, 533 N.E. 2d 764, we hold that an employer may not recover damages against a third party whose negligence caused an employee’s injury absent a legal relationship based upon- contract or warranty between the employer and the third party.
We decline to exercise our discretion under Rule XVI to address questions one and two at this time, absent a showing that there is a need to do so.
Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., dissents.
Holmes, J., not participating.